     Case 8:19-cr-00061-JVS Document 723 Filed 08/17/21 Page 1 of 4 Page ID #:15659




 1   Michael John Avenatti (Pro Se)
 2   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 3   Newport Beach, California 92660
     Tel (949) 481-4900
 4   Fax (949) 497-6753
 5   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
11               Plaintiff,
12                      v.
                                                  DEFENDANT’S WITNESS LIST
13   MICHAEL JOHN AVENATTI,
14               Defendant.
15
16
17         Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
18   advisory counsel of record, H. Dean Steward, hereby files his defense witness list
19   pursuant to the Court’s directive.
20
21
      Dated: August 17, 2021                  Respectfully submitted,
22
                                              /s/ Michael J. Avenatti
23
                                              Defendant
24                                            MICHAEL JOHN AVENATTI
25
26
27
28
     Case 8:19-cr-00061-JVS Document 723 Filed 08/17/21 Page 2 of 4 Page ID #:15660




 1                                     Defense Witnesses
 2
        1. Arden, John
 3
 4      2. Barela, Gregory (recall)
 5
        3. Bledstein, Emily
 6
        4. Boucher, Ray
 7
 8      5. California Accountancy Board Representative
 9
        6. Carter, Evan
10
        7. CNN Custodian / Corporate Representative
11
12      8. Colorado, Carlos (recall)
13
        9. Drum, John (recall)
14
        10. Galicia, Melissa
15
16      11. Harper, Chris
17
        12. Horoupian, Mark
18
        13. Ibrahim, Ahmed
19
20      14. Jenness, Evan
21
        15. Karlous, Remoun
22
        16. Kim, James
23
24      17. Mosby, Kathy
25
        18. Penland, DeLeassa
26
27
        19. Phan, Michelle (recall)

28
                                               2
     Case 8:19-cr-00061-JVS Document 723 Filed 08/17/21 Page 3 of 4 Page ID #:15661




 1
        20. Regnier, Judy (recall)

 2      21. Roberson, Ryan
 3
        22. Stopler, Andrew
 4
 5      23. Tashchyan, Nshan

 6      24. Varani, Joe (recall)
 7
        25. Witos, Morgan
 8
 9      26. Wolett, Hillary

10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
                                              3
     Case 8:19-cr-00061-JVS Document 723 Filed 08/17/21 Page 4 of 4 Page ID #:15662




 1
                                  CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5   I am not a party to the above-entitled action. I have caused, on August 17, 2021 service

 6   of the:
 7
                                 DEFENDANT’S WITNESS LIST
 8
 9   on the following party, using the Court’s ECF system:
10
     AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
11
     I declare under penalty of perjury that the foregoing is true and correct.
12
13   Executed on August 17, 2021
14
                                             /s/ H. Dean Steward
15
                                             H. Dean Steward
16
17

18
19
20
21
22
23
24
25
26
27
28
                                                   4
